Citation Nr: 0737818	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO in February 2007.  A 
copy of the hearing transcript has been associated with the 
file.  The case was remanded for further development in May 
2007.  

A review of the record reflects that the veteran perfected an 
appeal for service connection for tinnitus in February 2005.  
Service connection for tinnitus was granted by rating 
decision dated October 2006, and a 10 percent rating, the 
maximum allowable by law, was assigned.  No appeal has been 
filed with respect to that rating, and the issue is not 
currently before the Board.  


FINDING OF FACT

Bilateral hearing loss was not exhibited in service, and the 
veteran does not have a current hearing loss that is related 
to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  The veteran 
responded in correspondence dated August 2006 that he had 
nothing further to submit.  Additionally, in January 2007, 
the veteran was notified of the way initial disability 
ratings and effective dates are established.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131,  38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R.  § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran attributes bilateral hearing loss to exposure to 
the noise generated by military vehicles and large weapons.  
His separation document indicates that he served as a cannon 
crewman for over six years.  The Board finds that the 
veteran's statements concerning exposure to loud noises are 
credible.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

After considering the evidence provided, the Board finds that 
the veteran does not have a hearing disability that conforms 
to the requirements of 38 C.F.R. § 3.385.  The veteran has 
submitted two private audiological reports, dated in May 2002 
and January 2007, that purport to have found "mild" and 
"profound" bilateral hearing loss, respectively.  However, 
neither provide auditory thresholds or speech recognition 
scores using the Maryland CNC test, which VA must consider 
before determining whether the veteran has a hearing 
disability.  Id.



An April 2005 VA examination found that the veteran's hearing 
was entirely within normal limits.  No auditory threshold 
over 20 decibels at any frequency was found.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear and of 96 percent in the right ear.  Two 
other VA examinations, in February 2004 and July 2007, were 
terminated prior to a diagnosis being formulated because of 
discrepancies in the test results that were so significant as 
to cause the examiners to question the veteran's efforts to 
cooperate with testing.    

The evidence simply does not support the veteran having 
impaired hearing to the extent that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The veteran does not have a hearing loss for VA 
compensation purposes.  38 CFR § 3.385.  Without the 
existence of a current disability, the veteran's claim cannot 
be maintained. 

The Board acknowledges the veteran's contentions that the 
failure of the July 2007 VA examiner to render a diagnosis or 
etiology opinion is remandable error.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).   However, while VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).   In this case, the veteran's lack of 
cooperation during his most recent examination thwarted good 
faith efforts to comply with the Board's remand.  VA has no 
further obligation.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


